       Case 1:21-cv-02297-PGG-SDA Document 11 Filed 04/09/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
                                                                                                    4/9/2021
                                                             April 9, 2021
VIA ECF
Hon. Stewart D. Aaron
United States Magistrate Judge
                                                     Application GRANTED. SO ORDERED.
United States District Court
500 Pearl St.                                        Dated: April 9, 2021
New York, NY 10007

                 Re:      Cho v. Chu
                          21-cv-2297


Dear Judge Aaron:

        My office represents Defendant in the above-captioned case. I with the consent of the

Defendant in this case to respectfully request an extension of twenty-one days in which to answer

or otherwise respond to the Complaint currently due April 9, 2021. The reason for this request is

that this firm was only retained to represent the Defendant yesterday and will need some time to

review the case. This is the first request of its kind.

        We thank the Court for its time and attention to this matter.

                                            Respectfully Submitted,
                                                   /s
                                            Clela A. Errington, Esq.
                                            MICHAEL FAILLACE & ASSOCIATES, P.C.
                                            Attorneys for Plaintiff




                          Certified as a minority-owned business in the State of New York
